Citation Nr: 1438867	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) from August 31, 2010 to March 27, 2011, in excess of 30 percent from March 28, 2011 to January 14, 2014, and in excess of 50 percent since January 15, 2014.  

2.  Entitlement to a rating in excess of 10 percent for L5-S1 anterolisthesis (referred to as a back disability) prior to May 24, 2012 and in excess of 20 percent thereafter.  


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to November 1995, from February 1999 to August 1999, from April 2003 to December 2003, and from January 2006 to May 2007.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  There were two other issues noted on the November 2010 rating decision regarding sciatica of the right and left lower extremities, which the Veteran excluded in his perfected appeal to the Board, by explicitly checking the box that he was only appealing the PTSD and back ratings.    

During pendency of the Veteran's appeal the RO increased the Veteran's ratings for PTSD and his back disability.  The Veteran received two increased ratings for his PTSD, first in an April 2012 rating decision to 30 percent effective March 28, 2011 and the second in a February 2014 rating decision to 50 percent effective January 15, 2014.  The RO increased the Veteran's rating for his back disability in a July 2012 rating decision from 10 to 20 percent effective May 24, 2012.    

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating if raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, individual unemployability is not at issue in the present case.  Per the record, the Veteran works at home full-time as a veteran patient advocate and holds two additional part-time jobs. Accordingly, the Board will proceed with the merits of the Veteran's increased rating claims on appeal as reflected on the first page of this decision. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.



FINDINGS OF FACT

1.  Prior to March 28, 2011, the Veteran had PTSD that caused occupational and social impairments with occasional decrease in work efficiency despite an ability to generally function satisfactorily at work and at home due to anxiety, hypervigilence, and sleep difficulties.  

2.  Since March 28, 2011, the Veteran has PTSD that causes occupational and social impairments with reduced reliability and productivity due to depressed mood, anxiety, hypervigilence, sleep difficulties, and difficulty in establishing and maintaining effective relationships at work and at home. 

3.  For the entire appeals period, the Veteran has a back disability manifested by chronic pain, limited range of motion including reduced forward flexion between 45 to 60 degrees, and reduced exertional ability including prolonged standing and walking. 


CONCLUSIONS OF LAW

1.  Prior to March 28, 2011, the criteria for a disability rating of 30 percent, and no higher, for PTSD were met  38 U.S.C.A. §§ 1155, 5103(a), 5103A , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Since March 28, 2011, the criteria for a disability rating of 50 percent for PTSD have been met.  At no time during the appeals period were the criteria for a rating in excess of 50 percent met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  For the entire appeals period, the criteria for a rating of 20 percent, and no higher, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id.

A compensable 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medications.  Id.  

A higher 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.  

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the 
Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.   A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

Analysis

Based on the receipt of additional evidence during the pendency of the Veteran's appeal, the RO increased the Veteran's rating for PTSD in stages.  Since the appeal extends back to the Veteran's initial filing, the Board has considered the Veteran's eligibility for increased ratings for three different periods, (1) August 31, 2010 to March 27, 2011, the initial noncompensable rating; (2) March 28, 2011 to January 14, 2014, the period when the Veteran was awarded a 30 percent rating; and (3) the period since January 15, 2014, when the Veteran was awarded a 50 percent rating.  The Board will examine each period in turn. 

August 31, 2010 to March 27, 2011

The Veteran was initially awarded a noncompensable rating at the time the RO granted service connection.  He contends that he is entitled to a higher rating for this period.  And the Board agrees.  The Board finds a 30 percent rating warranted during this period.  Even though the Veteran operated with a relatively high level of social and occupational functioning, by maintaining good relationships with family and a few friends, worked full-time, and did not require any medication to manage his symptoms, he exhibited increased hypervigilence and anxiety that interfered with his work life and, to a certain degree, his family life. 

In late August 2010, the Veteran arrived at his local VA Medical Center with complaints of service-related nightmares, being hyperstartled by loud noises and the smell of diesel engine, irritability, and depressed mood.   Prior to this visit, the Veteran had no prior history of mental health treatment including outpatient or in-patient care.  Additionally, he did not exhibit any intent to harm himself or others, or exhibited signs of psychoses or hallucinations.  The Veteran was married with four children and noted close relationships with the members of his immediate family including his wife, four children, and with his mother and siblings. The Veteran also worked full-time as a contractor for a private shipping company, had just completed an online Bachelor's degree and was in the process of completing an online Masters in Business Administration.

Although the Veteran's mood appeared low, he had a positive outlook on his life and future, and was motivated to improve.  Based on the Veteran's overall functioning and motivations identified during the examination, the attending psychiatrist who evaluated the Veteran recommended that he undergo therapy and could forgo the use of drugs based on his current mental state. 

The following month, the Veteran appeared at a September 2010 VA compensation and pension (C&P) examination.  Despite the Veteran's stated concerns with this examination, much of the information noted was discussed in the earlier August 2010 evaluation report and expounded upon.  For instance, the Veteran went into more depth about his past career, his specialization in school, and his plans for the future.  He worked full time for the past eight years for a shipping company.  He received his online Bachelor's Degree in criminal justice and was in the process of studying for his Master's Degree to get an administrative position with Border Patrol.  The September 2010 examination also noted the Veteran's issues with focusing on his studies as his PTSD worsened, but did not find that the Veteran had issues working with his superiors or other authority figures.  

The Veteran also discussed why he never sought out mental health treatment prior to 2010.  The Veteran told the examiner that he never sought help because he thought what he felt was normal and the feelings would eventually go away, but they never did.  He also discussed some of his PTSD symptoms in more detail.  For example, he said his hypervigilence caused him to constantly check the perimeter of his home.  He also reported difficulty in talking about his combat experiences and his attempts to avoid such conversations.  All in all, despite the Veteran's PTSD symptoms, he functioned "adequately" in work and home settings and had an extensive support network. The only issue the examiner saw was the Veteran's difficulty in focusing on his school work. 

In addition to the Veteran's initial psychiatric evaluation and the C&P examination, the Board reviewed additional treatment records from his local VA Medical Center.  The Veteran attended a follow-up appointment in October 2010 where he established long and short term goals with his assigned VA psychologist.  The Veteran continued to cooperate with the process; and actually demonstrated logical and coherent thought process throughout the session.

The record up to this point reflects an individual with mild PTSD symptoms consistent with a higher 10 percent rating.  However, statements from the Veteran's wife, a trained social worker, shed light on the extent of the Veteran's behavior throughout this initial period, which is more consistent with a 30 percent rating representing an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.   

In a letter dated March 26, 2011, the Veteran's wife noted that she was familiar with the signs and symptoms of PTSD through her work.  Based on her experience she stated that the Veteran "demonstrate[d] increase[d] anxiety, agitation and discomfort in large crowds" and ". . that he ha[d] recurring thoughts and dreams of uncomfortable situations experienced during his tour in Afghanistan."  She also notes that "[h]e [became] uncomfortable in situations where others [were] behind him and he [could not] see what they are doing" and in response [would] "physically place himself against a wall or a corner. . ."  and  would repeatedly check the doors to make sure they are locked and safety precautions were in place.  This behavior appears more extreme than one contemplated by a noncompensable rating originally assigned by the RO, and a 10 percent rating which contemplates only mild symptoms during periods of stress.  The wife's account indicates that the Veteran had these issues on a daily basis. 

The Board considered whether a higher 50 percent rating would be warranted during this period, but found this rating inapplicable due to the fact that there was no evidence of forgetfulness, impairment in judgment or thinking, or any issues at this point in difficulty establishing and maintaining relationships.   Additionally, the Veteran was still motivated and forward thinking, an attribute in itself that is inconsistent with a 50 percent rating.  However, with additional worsening of the Veteran's PTSD symptoms since the conclusion of this period, the Board finds a 50 percent rating warranted for the period since March 28, 2011 to the present.  

From March 28, 2011 to January 14, 2014

The RO has assigned a 30 percent rating for this time period.  In finding a 50 percent rating warranted for this period, the Board examined the available medical evidence including several progress notes from VAMC therapy sessions.  The Veteran's first therapy appointment during this period occurred in late March 2011, where the Veteran reported being more guarded, easily agitated, and anxious, with difficulty sleeping.  Due to increased symptoms and difficulty with setting up therapy appointments due to his work schedule, the treating psychiatrist prescribed the Veteran Celexa, a mood stabilizer, and Ambien, a sleep aid.  Despite his symptoms, he continued to have a positive outlook and was motivated by the future.  Accordingly, the treating psychiatrist gave him a GAF score of 55, indicating moderate difficulties in social, occupational, or school functioning.  
 
After the March 2011 appointment, he would not be seen again until several months later in November 2011.  With initiating the medication regimen, the Veteran reported improvement in his overall mood, but reported continued poor sleep and side effects from the mood stabilizer in the form of grogginess a couple hours after taking the drug.  Despite these noted issues, the Veteran experienced no issues with thoughts of suicide or homicide or evidence of hallucinations. The psychiatrist continued his GAF score of 55.   

A few months following that appointment, the Veteran returned to his local VAMC for mental health treatment in February 2012 following an altercation at work.  He reported that a co-worker made a derogatory statement about his hair cut, and in response he grabbed the co-worker and pinned him against the wall.  After this outburst, the Veteran requested to work from home full-time, which was granted by his supervisor as a way to help the Veteran keep up with his 500 claim case load by limiting office distractions.  The Veteran also reported that reading the case files of other veterans in his work as an advocate often triggers his PTSD symptoms.  Despite this setback, the Veteran was optimistic that he would find new employment with having achieved the MBA, and he had submitted a number of job applications.    

The Veteran experienced an additional decline in July 2012.  He reported increased stress, anxiousness, depressed mood, difficulty sleeping, and irritability as a result of on the job stressors - specifically, the change in commission structure resulting in a reduction of the Veteran's take home pay.  The reduction in pay caused him to seek additional employment opportunities by way of a part-time second job as a deliveryman for a local pharmacy.  In taking on additional responsibilities, he found himself more impatient with his children and wife, which caused havoc on his family life.  He also began isolating himself more by not going out as much, and focusing on more projects at home.  He also reported increased conflicts with his wife.  The psychiatrist dropped the Veteran's GAF score to 50 indicating a serious impairment in social, occupational, or school functioning.  

The following month, in  August 2012, the Veteran reported during a therapy visit of the difficulties associated with doing his job which involved the processing of service connection claims because focusing on work "reactivates his own issues."  He reported having only three to four friends that he interacted with regularly, who he met in the Army, and that he took on additional jobs to help supplement his full-time income, one delivering newspapers and the other transporting children to school.  In addition to working three jobs, the Veteran actively sought employment opportunities.  At the session, he remained motivated and focused.  

The Veteran continued with individual therapy through 2013.  In a March 2013 therapy session, the psychiatrist observed no significant change in his personality and/or mood from prior sessions.  However, things changed in May 2013 after being fired as a pharmacy delivery man, after an altercation the Veteran had with an individual who complained he did not receive all of his medications.  The Veteran became upset at the customer's attitude and yelled back at him.  Despite this setback, the Veteran continued to look for work.  The examiner gave the Veteran a GAF score of 60 indicating only moderate difficulties in social and occupational functioning.   

He saw his therapist once again in August 2013.  The Veteran reported feeling better and was able to engage more in his family since his isolative behavior increased.  During the session, he appeared to be proactive in dealing with his issues. 

In the last appointment of record, the Veteran reported feeling ok, but with continued depressed mood, lack of enjoyment in activities, isolating himself from others, and feeling fatigued, irritable and having fleeting moments of helplessness and hopelessness.  He reported having nightmares three to four times per week with occasional flashbacks.  He also reported weight gain with overnight snacking, and continued to be hypervigilent.  Despite the Veteran's report of worsening, the psychiatrist considered the Veteran's mental status stable.  

Overall, the Board finds the Veteran experienced a decline in his mental status despite being able to hold three jobs during this period, resulting in having to alter his positions to jobs with decreased contact with others in light of his repeated altercations with co-workers and at least one instance with a customer, consistent with a 50 percent rating.  

Since March 28, 2011

Accordingly, the Veteran is now assigned a 50 percent rating from March 28, 2011.  The Board has considered the Veteran for a higher 70 percent rating for any point in time since then, but found no basis for such an increase. 

In a January 2014 C&P examination, which discusses the Veteran's problems at work with decreased efficiency as well as at home, which the Board finds consistent with a 50 percent rating.  He had started working from home approximately a year and a half earlier.  He reported being given two verbal warnings for his productivity and worried about keeping his job.  Although he remained married, he reported the status of their relationship was "horrible," and they sometimes did not speak for a day or two.  He still kept in contact with a couple friends from service, with occasional recreational outings. He had continued complaints of poor sleep, checking the security of the home, mood disturbances such as depression and anxiety, irritability, and difficulties with relationships.   

As for suicidal ideation, the Veteran denied any such thoughts currently, or having made any attempts since the last VA examination in 2010.  However, the examiner noted a statement in the file from May 2012 where the Veteran reported he had contemplated suicide with a loaded gun.  The Board has examined that statement, and the Veteran did indicate he had contemplated suicide several times.  He did not put a time frame on this statement, so it is not clear whether this is something that has occurred since he filed his PTSD claim with VA in 2010, or whether it occurred previously.  However, evidence to the contrary is prevalent throughout the record in the Veteran's therapy session notes.  Throughout the past four years of therapy, the Veteran has never once claimed to have suicidal ideation to any medical professional.  He also continued to deny such thoughts at the time of the 2014 VA examination. 

Regardless, even accepting that he has had suicidal ideation at some point, the Board finds a 50 percent rating more accurately captures the Veteran's overall strong functional ability at work and ability to work with other veterans in processing their service connection claims, even though he has some difficulties in socializing and family relationships.  He continues to maintain full-time employment, and the 50 percent rating contemplates reduced reliability and productivity, such as he experiences due to lack of sleep.  His judgment and thinking remain intact.  A higher 70 percent rating is simply not contemplated at this time. 

The Board considered the applicability of other ratings to his increased rating claim for PTSD, but found none.  There is only one standard to evaluated psychiatric claims, which was applied to the present claim. 


B.  Back Disability

Disabilities of the spine (or back) are rated under either the General Rating Formula for Diseases and Injuries of the Spine.  Ratings are assigned based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235-5243.  

A 10 percent rating is assigned (1) when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; (2) when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; (3) when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) when there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned (1) when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; (2) when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, Note (5).  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, normal extension is 0 to 30 degrees, normal left and right lateral flexion are 0 to 30 degrees, and normal left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2).  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Objective neurological abnormalities associated with the spinal disability are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  

Analysis

The Veteran claims entitlement to an increase due to the worsening of his back disability.  The Board recognizes the Veteran's concern with how the rating is contemplated.  However, lumbar spine disabilities are evaluated based on range of motion, including pain.  Although the RO continued the Veteran's 10 percent rating in its November 2010 rating decision, the Board finds a 20 percent rating warranted for the entire rating period. 

Since the evidence of record regarding actual treatment for the Veteran's back disability was minimal surrounding date of his claim, the RO sent the Veteran for a September 2010 C&P examination to determine the range of motion of his back as well as any other residual issues.  Range of motion tests revealed forward flexion to 60 degrees with an ability to reach 75 degrees with pain, which is consistent with the 10 percent rating.  In reading the Veteran's discontent with the examiner's methods, the Board recognizes that the Veteran would likely not go beyond 60 degrees in forward flexion in light of the pain experienced, and to this end grants the Veteran a 20 percent rating, which the Board finds more closely approximates his actual functional ability.  The Board extends this rating to the date of the Veteran's claim since the examination used to support the claim was performed within a month of that claim. 

Subsequent evaluations of the Veteran's range of motion were also consistent with a 20 percent rating.  A subsequent May 2012 C&P examination report determined the Veteran had forward flexion at 60 degrees.  A September 2012 VA physical therapy appointment determined that the Veteran had forward flexion at 50 percent which is consistent with forward flexion of 45 degrees, which still falls within the 20 percent rating.  

The Board considered the applicability of a higher rating throughout the appeals period under the General Rating Formula, but found them inapplicable.  Higher ratings require the presence of ankylosis, either favorable or unfavorable depending on the rating.  Ankylosis is not seen on any of the above note examination reports.  

The Board also considered the applicability of the alternative Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  However, IVDS is not shown in the record.   IVDS requires incapacitating episodes, which is defined in Note (1) of the diagnostic code as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Of the limited treatment records evaluated, no physician has prescribed the Veteran bed rest for his condition.  The Veteran has made statements to such effect during questioning at two C&P examinations. Additionally, when the Veteran feels pain, he will tend to stretch and/or change positions rather than lying down for extended periods.    

In conclusion, the 20 percent rating, and no higher is assigned for the entire rating period.  
 

C.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, it has the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board has only addressed the impairments on appeal due to the fact that the Veteran has not raised the issue of extraschedular consideration based upon a combination of service-connected disabilities.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Of the impairments on appeal, the Board finds the manifestations the Veteran's disability addressed above are specifically contemplated by the schedular criteria.  Ratings of mental disabilities are covered under Diagnostic Code 9411, which evaluates the severity of a mental disability based upon the impact on social and occupational function.  For the periods considered, the Board finds the rating consistent with the Veteran's functioning during those respective periods.  The same can be said for the Veteran's back disability, which is evaluated under Diagnostic Code 5242.  The diagnostic code evaluates the back disability under range of motion, and corresponds to the Veteran's level of functioning with the applicable criteria.  

Even if the Veteran's symptoms as a result of his mental and/or back disability were not contemplated by the rating criteria, the Veteran's claim would still fail due to the lack of hospitalizations for either disability or his ability to continue full-time employment.  

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met for either disability on appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  VA's Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in a September 2010 notice, prior to the November 2010 rating decision now on appeal.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service treatment records are in the claims folder.  Additionally, VA provided the Veteran with examinations in September 2010 and January 2014 related to his increased rating claim for PTSD; and examinations in September 2010 and May 2012 related to his increased rating claim for a back disability.  The examination reports of record reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  
The Board acknowledges the Veteran's statements regarding issues with the September 2010 back examination due to his discomfort with the examiner.  Despite his discomfort, the examiner noted the Veteran's complaints of pain during the examination and had x-rays taken as objective evidence of the back disability.  There also does not appear to be any issues regarding the range of motion tests, as with each movement, the examiner noted points of pain experienced by the Veteran even though he pushed him to exert more range of motion than he might otherwise would.  Furthermore, the Veteran was given another opportunity to have his back evaluated in May 2012, an examination that he has not claimed any issue with. Accordingly, the Board concludes that the examination reports, in their totality, are  adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  













	(CONTINUED ON NEXT PAGE)


ORDER

Prior to March 28, 2011, a 30 percent rating, and no higher, is granted for PTSD, subject to the applicable laws and regulations governing the payment of monetary awards.
     
Since March 28, 2011, a 50 percent rating, and no higher, is granted for PTSD, subject to the applicable laws and regulations governing the payment of monetary awards. 

For the entire rating period, a rating of 20 percent, and no higher, for L5-S1 anterolisthesis is granted, subject to the applicable laws and regulations governing the payment of monetary awards.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


